UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7397



QUENTIN MCLEAN,

                                            Plaintiff - Appellant,

          versus


MEMBERS OF THE STATE BOARD OF CORRECTIONS; DI-
RECTOR OF HEALTHCARE SERVICES, Contracted with
the Virginia Department; UNKNOWN AGENCIES,
Agents, Agencies, servants and other persons
unknown to the plaintiff at this time, but re-
serves the right to amend his suit to include
as indicated when plaintiff becomes aware of
their capacities,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-628-7)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Quentin McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quentin McLean appeals the district court's order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint, pursuant to 28 U.S.C.A. § 1915(g) (West Supp. 1999), and

denying reconsideration of that order under Fed. R. Civ. P. 59(e).

We have reviewed the record and the district court's opinion and

orders and find the district court’s order dismissing McLean’s

complaint without prejudice is not an appealable order. See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).    We therefore dismiss McLean’s appeal as to both

orders.

     In Domino Sugar, we held that the dismissal of a complaint

without prejudice may not be appealed unless the district court

clearly indicates that the defects in the plaintiff’s case cannot

be cured by amending and refiling the complaint.           The district

court in this case left open the possibility that McLean could

amend the allegations in his complaint or plead new facts that

could establish that he is in imminent danger of serious physical

harm under § 1915(g).

     Accordingly, while we construe McLean’s petition for review of

the denial of his motion for reconsideration as a renewed notice of

appeal and grant it as such, we dismiss the appeal and deny

McLean’s   motion   for   emergency   medical   relief.   We   also   deny

McLean’s petition for writ of mandamus for failure to allege


                                      2
circumstances justifying invocation of this extraordinary writ and

his motion to extend time to file a response.       We also deny

McLean’s motions for oral argument and to participate in oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3